Citation Nr: 9911428	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran submitted additional evidence after the case was 
forwarded to the Board, but he has waived his right to have 
this evidence initially considered by the RO.  

It also appears from correspondence submitted after the case 
was forwarded to the Board that the veteran is seeking an 
increased evaluation for low back disability and possibly 
service connection for additional low back disability.  These 
matters are not currently before the Board.  They are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran developed chronic headache disability in 
service.

3.  The veteran has constant bilateral tinnitus.



CONCLUSIONS OF LAW

1.  A chronic headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (1998).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I.  Service Connection - Headaches

The veteran seeks service connection for a chronic headache 
disability.  He maintains that he was a gunner in service and 
that the constant acoustic trauma from his guns caused him to 
develop a headache disability during service.  He asserts 
that the headache disability continued after discharge from 
service.

The record indicates that the veteran was awarded a Purple 
Heart, an Air Medal and the Combat Infantryman Badge.  The 
veteran's service medical records reveal that the veteran 
received a shell fragment wound to the chest.  The service 
medical records make no reference to headaches.

A March 1980 VA outpatient treatment record reveals 
complaints of headaches.  The veteran reported that he first 
developed the headaches in 1968 due to heavy noise exposure 
in service.  He originally had relief from Aspirin but that 
no longer helped him.

The veteran was examined by James R. Weintraub, D.O., in 
November 1996.  Dr. Weintraub noted that the veteran reported 
exposure to exploding shells and other loud noises while in 
Vietnam.  The veteran stated that his headaches began during 
that time and had increased throughout the years.  The 
veteran reported severe headaches several days per week, with 
constant daily low level pain.  Dr. Weintraub noted that the 
veteran had findings of migraine variant cephalalgia.  It was 
Dr. Weintraub's opinion that since the veteran had no prior 
history of headaches before going to Vietnam, and no strong 
family history of migraine headaches, that it was certainly 
possible that the headaches originated from the loud noises 
and exposure to artillery that the veteran experienced during 
his stay in Vietnam.

The veteran was examined by Michael D. Seidman, M.D., in June 
1997.  Dr. Seidman noted that the veteran described 
bilateral, high-pitched, and continuous tinnitus.  Dr. 
Seidman stated that it was very possible that the veteran's 
tinnitus was exacerbating his headaches.

In December 1996 the veteran submitted four lay statements 
from people who had known him since before service.  They 
stated that the veteran had been in good health prior to 
service and had not complained of headaches prior to service.  
They further stated that since discharge from service the 
veteran had complained of frequent headaches.

In a May 1998 letter, Joel R. Saper, M.D., stated that he had 
discussed the veteran's case with Dr. Weintraub.  Dr. Saper 
opined that, though they could not prove the association, 
that it was their clinical impression that there was a direct 
linkage between the auditory damage the veteran experienced 
from exposure to artillery and the onset of headaches.

The veteran appeared before the undersigned Member of the 
Board in October 1998.  The veteran testified that he was a 
gunner in Vietnam.  He was constantly firing mortars and he 
did not wear any ear protection.  The veteran stated that the 
loud noise from his guns caused him to develop headaches.  He 
testified that he has been experiencing severe and frequent 
headaches ever since.

The record reveals that the veteran was a gunner in Vietnam 
and that he served in combat.  Accordingly, the Board will 
accept the veteran's testimony as proof that he was exposed 
to acoustic trauma during service and that he experienced 
headaches during service.  38 U.S.C.A. § 1154(b).  Although 
some medical evidence against the claim is of record, medical 
and lay evidence supportive of the claim is also of record.  
In the Board's opinion, the evidence supporting the claim is 
at least in equipoise with the evidence against the claim.  
Therefore, service connection for headaches is warranted.  
38 U.S.C.A. § 5107(b).

II.  Increased Rating - Tinnitus

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected tinnitus.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

The veteran seeks a rating in excess of 10 percent for his 
bilateral tinnitus.  He testified in October 1998 that he had 
constant and severe tinnitus which interfered with his sleep.  
The tinnitus had interfered with his former employment as a 
painter.  He stated that his tinnitus would wake him up at 
night and sometimes he was too tired to go to work.  The 
veteran further indicated that while his former employer 
would have documents showing the times the veteran missed 
work, those records would not indicate the cause of the 
veteran missing work.  The veteran stopped working as a 
painter due to headaches and a back disability.  The veteran 
had applied for Social Security Disability benefits.  He 
stated that the Social Security Administration did not have 
any additional records concerning his tinnitus disability.

Tinnitus was noted on VA audiological examinations in April 
1970, October 1970, May 1978, and October 1979.  On VA 
audiological examination in June 1997 the veteran reported 
bilateral constant tinnitus.  The veteran's tinnitus was 
estimated to be from moderate to severe in nature.  The 
veteran reported that the tinnitus interfered with sleep.

As noted above, the veteran was examined by Dr. Seidman in 
June 1997.  Dr. Seidman's impression was that the veteran had 
severe unremitting tinnitus, most likely secondary to loud 
noise exposure.  Dr. Seidman thought that hearing aids might 
offer the veteran some benefit.  If not, masking devices 
could be considered.

The maximum rating available for tinnitus is 10 percent.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  Therefore, an 
increased rating under the Rating Schedule is not warranted.  

The Board has also considered the claim should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1998).  The veteran has testified that his tinnitus 
interfered with his former employment as a painter.  However, 
he indicated that there was no obtainable evidence to prove 
that assertion.  Furthermore, he indicated that he had 
stopped working as a painter due to headaches and a back 
disability.  The record reflects that the disability is 
manifested by the persistent tinnitus contemplated by the 
assigned evaluation of 10 percent.  The manifestations of the 
disability are not unusual or exceptional.  The disability 
has not necessitated hospitalization.  In sum, there is no 
indication that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation of 10 percent.  Therefore, the 
Board has concluded that referral of the claim for extra-
schedular consideration is not in order. 


ORDER

Service connection for headaches is granted.

Entitlement to an increased rating for tinnitus is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

